DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 0210/202 has been entered.
Response to Arguments
Applicant’s Arguments, see Remarks, pages 1-4, filed 11/02/2020, with respect to the rejections of claims 17-36, have been fully considered. The argument regarding the claims rejected under 35 U.S.C. 112(b) for the terms "proximate" and “traffic situation involves the host vehicle” have been fully considered and are persuasive. Therefore, the rejections under 112(b) for the terms "proximate" and “traffic situation involves the host vehicle” are withdrawn. The arguments regarding the claims 17-36 rejected under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections of the claims 17-36 under 35 U.S.C. 103 are withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) DEVI, US 20180215380, and previously disclosed prior art reference(s) MARDEN, SCOFIELD, HEATH, SALTER, and SATOH. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 18, 24, 27, 28, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DEVI, US 20180215380, herein further known as Devi.
Regarding claim 17 and 27, Devi discloses a system and method wherein a detector (paragraph 62, environmental sensors 210 identifying environment of the corresponding vehicle) is configured to: be disposed in a host vehicle (paragraph 46-49, navigation system 100 can utilize vehicle data 220 from one or more devices, the data including a state regarding the vehicle itself and representing surroundings or environment of the vehicle (i.e. host vehicle) reporting the vehicle data 220, see also at least FIG. 2); and determine a traffic situation inhibiting traffic flow within a detection range of the detector (paragraph 100-101, impeding source location 312 provides representation of geographic locations affecting or causing a traffic condition or status including a location corresponding to a level of vehicle density, a specific flow rate, the vehicle's speed, an accident or a stopped vehicle, a road hazard, or a combination ; and a controller (paragraph 7, a control circuit (i.e. a controller) configured to calculate a current location for representing a control vehicle traveling in a traffic lane) configured to: be disposed in the host vehicle (paragraph 49, control vehicle 202 can include a vehicle control circuit 206, see also at least FIG. 2); receive, from the detector, an indication of the traffic situation (paragraph 111, current driving profile 402 can further provide details of a current traffic situation for the control vehicle 202, see also at least FIG. 2, and FIG. 4); determine, based on the indication of the traffic situation, a desired lane 15designation of at least a portion of a travel lane (paragraph 294, routing module 714 can calculate the lane-level navigation route 322 optimizing or minimizing the travel risk 326, see also at least FIG. 3 and FIG. 7); and send, for receipt by a plurality of traffic control devices corresponding to the portion of the travel lane, a request to configure the lane designation of the portion of the travel lane to the desired lane designation (paragraph 130-133, day-time speed 418 can be used to forecast traffic to provide the fastest navigational route, this information can be used to allow traffic controllers to direct the flow of traffic in the smoothest condition, speed pattern 420 can also provide information that a specific lane is more congested than others and can also provide traffic controllers information that can aid in traffic control within a specific lane, see also at least FIG. 4.
Regarding claim 18 and 28, Devi discloses all elements of claim 17 and 27 above.
Devi discloses further a system and method wherein the controller is further configured to operate the host vehicle in an automated mode that includes steering of the host vehicle (paragraph 113, control signals are ways to direct one or more vehicles to a specific speed parameter or general navigation and can include signals or instructions for physically moving and operating the vehicle using the steering control.
Regarding claim 24 and 34, Devi discloses all elements of claim 17 and 27 above.
Devi discloses further a system and method wherein the traffic situation comprises at least one of a blockage ahead of the host vehicle, a traffic volume greater than a traffic threshold, or a speed-limited vehicle ahead of the host vehicle (paragraph 100, impeding source location 312 provides representation of geographic locations affecting or causing a traffic condition or status, including a location corresponding to a level of vehicle density, a specific flow rate, the vehicle's speed, an accident or a stopped vehicle, a road hazard, or a combination thereof).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Devi in view of MARDEN et al., US 20190061765, herein further known as Marden.
Regarding claim 19 and 29, Devi discloses all elements of claim 18 and 28 above.
However, Devi does not explicitly disclose a system and method wherein: the travel lane is different than a current lane of the host vehicle; and the controller is further configured to steer the host vehicle into the portion of the travel lane.
Marden further teaches a system and method wherein: the travel lane is different than a current lane of the host vehicle; and the controller is further configured to steer the host vehicle into the portion of the travel lane (paragraph 23, in some implementations, a vehicle computing system of an autonomous vehicle can determine and execute appropriate lane changes (i.e. steer the host vehicle into the travel lane, different than a current lane) around an obstacle (e.g., a static obstacle, slow moving obstacle, obstacle that is not expected to flow with traffic, etc.) in the current travel lane of the autonomous vehicle.
Therefore, from the teaching of Marden it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Devi to include a controller to operate the host vehicle in an automated mode that includes steering in order to navigate without human intervention and, in some cases, even omit the use of a human driver altogether for executing a lane change.
Claims 20, 25, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Devi in view of SCOFIELD et al., US 20170069001, herein further known as Scofield.
Regarding claim 20 and 30, Devi discloses all elements of claim 17 and 27 above.
However, Devi does not explicitly disclose a system and method wherein the request comprises a request for access to the portion of the travel lane.
Scofield teaches a system and method wherein the request comprises a request for access to the portion of the travel lane (paragraph 20-21, user, while stuck in traffic, may .
Therefore, from the teaching of Scofield it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Devi to include the request comprises a request for access to the travel lane in order to provide a route for travelling which allows unauthorized drivers that may otherwise take advantage of such travel efficient road segments.
Regarding claim 25 and 35, Scofield discloses all elements of claim 17 and 27 above.
Scofield further discloses a system and method wherein the host vehicle is encompassed by the traffic situation (paragraph 20, user may be late and/or miss appointments, dinner reservations, etc., based upon being stuck in traffic (i.e. vehicle is encompassed by the traffic situation)). 
Therefore, from the teaching of Scofield it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Devi to include the host vehicle is encompassed by the traffic situation in order to provide a route for travelling which allows unauthorized drivers that may otherwise take advantage of such travel efficient road segments.
Claims 21, 22, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Devi in view of HEATH et al., US 20130018705, herein further known as Heath.
Regarding claim 21 and 31, Devi discloses all elements of claim 20 and 30 above.
However, Devi does not explicitly disclose a system and method wherein at least one of the traffic control devices is a barrier corresponding to the portion of the travel lane; and the desired lane designation comprises a an open or closed state.
Heath teaches a system and method wherein at least one of the traffic control devices is a barrier corresponding to the portion of the travel lane; and the desired lane designation comprises a an open or closed state (paragraph 88, innovation uses the location-based transaction to generate a unique identification code or bar code on the mobile wireless device 16 as the vehicle 22 approaches a toll gate, code would be utilized by the lane controller to validate an account and open the gate (i.e. barrier), see also at least FIG. 1).
Therefore, from the teaching of Heath it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Devi to include a barrier corresponding to the travel lane be configured to an open or closed state based upon a request for regulating vehicle traffic that allows private road operators to cost effectively monitor, screen and toll vehicles travelling on public roads.
Regarding claim 22 and 32, the combination of Devi and Heath disclose all elements of claim 21 and 31 above.
However, Devi does not explicitly disclose a system and method wherein: the controller is further configured to determine a location of the barrier based on a map and a current location of the host vehicle; and the request includes the location of the barrier.
Heath teaches a system and method wherein: the controller is further configured to determine a location of the barrier based on a map and a current location of the host vehicle (paragraph 25, central system 10 interacts with a location enabled mobile wireless device 16 (i.e. controller), AND paragraph 40, when a mobile wireless device 16 (e.g. carried in a moving vehicle) enters a geofence, the mobile application initiates a data request/reply transaction with the central system 10. A geofence is a set of stored (pre-defined) geographic coordinates, which may be longitude and latitude that define geographic areas (i.e. location of the barrier based on a map) ); and the request that the barrier be configured to the open or closed state comprises the location of the barrier (paragraph 88, innovation uses the location-.
Therefore, from the teaching of Heath it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Devi to include a barrier corresponding to the travel lane be configured to an open or closed state based upon a request for regulating vehicle traffic that allows private road operators to cost effectively monitor, screen and toll vehicles travelling on public roads.
Claims 23, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Devi in view of SALTER et al., US 20190035264, herein further known as Salter.
Regarding claim 23 and 33, Devi discloses all elements of claim 17 and 27 above.
However, Devi does not explicitly disclose a system and method  wherein at least a portion of the traffic control devices are ahead of the vehicle.
Salter teaches a system and method wherein the at least a portion of the traffic control devices are ahead of the vehicle. (paragraph 60, communication system 58 is configured to communicate with one or more of the traffic control devices 54 of the traffic control system 46, see also at least FIG. 5 for control device ahead of the vehicle).
Therefore, from the teaching of Salter it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Devi to include a controller configured to send the request to one or more other traffic control devices in order to be synchronized with the traffic control device.
Claims 26, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Devi in view of SATOH, US 20170162051, herein further known as Satoh.
Regarding claim 26 and 36, Scofield discloses all elements of claim 25 and 35 above.
However, Scofield does not explicitly disclose a system wherein the traffic situation comprises the host vehicle being disabled or involved in an accident.
Satoh teaches a system wherein the traffic situation comprises the host vehicle being disabled or involved in an accident (abstract paragraph, provide a device for controlling vehicle travel with which it is possible, when a host vehicle has malfunctioned, to prevent accidents and secondary disasters caused (i.e. traffic situation) by the vehicle malfunction).
Therefore, from the teaching of Satoh it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Scofield to include the host vehicle being disabled or involved in an accident in order to provide a device for controlling vehicle travel which can prevent an accident and a secondary disaster caused by a malfunction of the own vehicle in a case where the own vehicle is malfunctioned.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669